DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-3, 5-7, 9-17 and 19 are pending. Claim 1 is amended to recite "...and administering α-methyl-DL-tyrosine...and surgically excising said calcified cancer from the patient." These limitations were previously presented in original claims 8 and 20 (now canceled). Claim 17 is amended to recite "the administration of dihydrotestosterone, a dihydrotestosterone derivative, or a combination thereof, and a-methyl-DL-tyrosine." 
 Claims 4, 8, 18, and 20 are canceled. Claims 5-7 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
Therefore, Claims 1-3, 17 and 19 are under examination.
NOTE: Applicant elected stanozolol as the single species of dihydrotestosterone, or a derivative or promoter thereof in the reply filed on 10/13/2020. 

Priority
This application is a continuation of U.S. Patent Application No. 15/917,106, filed March 9, 2018, which is a continuation of 15/598,818, filed May 18, 2017, which claims priority to U.S. Provisional No. 62/338,122, filed May 18, 2016.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 5/27/2022 and 6/03/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation that dihydrotestosterone (i.e., stanozolol) is administered in an amount effective to calcify a portion of the cancer. However, the specification fails to mention an amount for the dihydrotestosterone that would be effective to obtain this effect. This renders the claim indefinite because one is not made aware of the amount provides the claimed feature. Thus, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention. 
The claimed will be provided its broadest reasonably interpretation and construed such that once the dihydrotestosterone (i.e., stanozolol) is administered to a cancer patient to treat an AR+ cancer, then calcification of at least some portion of the cancer would intrinsically occur as a feature of the compound being administered in amount to treat the cancer patient.

Applicant’s arguments
Applicant argues that the skilled artisan would reasonably understand the effective amount of dihydrotestosterone or derivatives thereof "to produce calcification of at least a portion of the androgen receptor positive tumor or cancer tissue." Applicant points to the specification at paragraph [0029] and posits that the skilled artisan would understand the effective amount because [0029] states: "an effective amount of an agent that results in an increase in the amount of dihydrotestosterone...in the patient's blood," and "an effective amount of DHT, a dihydrotestosterone derivative, a dihydrotestosterone promoter, or a combination thereof...[that] results in the treatment of the patient's cancer by slowing or stopping the progression of the cancer, by initiating the regression of the cancer, or by initiating remission of the cancer." Applicant submits a person having skill in the art would reasonably understand the effective amount of dihydrotestosterone or derivatives thereof for such an effect, especially given the routes of administration, as described in the specification at paragraph [0037] and original claim 17. However, the question is “what amount is considered an effective amount to calcify at least a portion of the caner?” It would appear that this amount can vary depending on route of administration as mentioned by Applicant in the current arguments (and indicated in the specification at [0017]) as well as the cancer type and the stage. The instant specification does not mention an actual effective amount for calcifying cancers and the skilled artisan would not know which specific combination of cancer type, administration route and dose amount would achieve the calcification effect.


Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Maintained - Claims 1-3, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. (Maturitas 82 (2015) 290–294) in view of Daniel et al. (“A Pilot Study of Stanozolol for Advanced Breast Carcinoma.” Cancer (1991); 67:2966-2968), Goyer et al. (“Complete calcification of colorectal liver metastases on imaging after chemotherapy does not indicate sterilization of disease.” J Visc Surg. 2012 Aug;149(4):e271-4. doi: 10.1016/j.jviscsurg.2012.03.002. Epub 2012 May 25) and Hoffman (US 8,481,498).


Claimed invention
A method of treating an androgen positive cancer in a patient comprising
 administering α-methyl-DL-tyrosine and an effective amount of dihydrotestosterone or a dihydrotestosterone derivative of a specified general formula, wherein the amount is effective to calcify a portion of the cancer;
detecting the extent of calcification of the cancer and 
surgically excising said calcified cancer from the patient.

Prior art
Glaser teaches that combination therapy comprising testosterone significantly reduces androgen positive breast cancer tumor size. See Fig. 3 and caption at p. 292. NOTE: T = testosterone: A = anastrozole: AR+ = androgen positive.

Glaser does not expressly teach 1) stanozolol or its claimed effective amount, 2) detecting the extent of calcification of a portion of cancer, 3), α-methyl-DL-tyrosine,  or 4) excising the calcified cancer.

Regarding 1) stanozolol or its claimed amounts: It was already disclosed that stanozolol was a non-masculinizing alternative to testosterone therapy for treating breast cancer. For example, Daniel teaches 10 mg oral daily dose of stanozolol as an active agent in the treatment of advanced and heavily pretreated carcinoma of the breast. See abstract; pp. 2966, 2968.  While testosterone was an effective treatment, considerable masculinization followed its administration. This lead to the search for other agents with maximum anabolic and minimum androgenic effects. See p. 2966, left col. Stanozolol was found to have anabolic/androgenic ratio of 100:1. See Id. Breast cancer patients had positive response to stanozolol treatment. See paragraph bridging columns of p. 2967. Daniel suggested further treatment of larger numbers of patients to establish its role more fully in the management of metastatic breast carcinoma. See p. 2968. 
One of ordinary skill in the art would have found it prima facie obvious to treat AR+ breast cancer patients as disclosed by Glaser with the stanozolol disclosed by Daniel. The artisan would have reasonably expected stanozolol to provide breast cancer therapeutic efficacy while minimizing masculinizing effects because Daniel teaches that stanozolol is an alternative breast cancer drug developed to overcome the masculinizing effect commonly associated with testosterone treatment. Given that testosterone was used to treat AR+ breast cancer and stanozolol was effective for treating breast cancer, one of ordinary skill in the art would have sought to treat the AR+ breast cancer with stanozolol. 
Regarding the limitation wherein the amount is effective to calcify part of the cancer, the effect is considered to be a function of the stanozolol compound, Thus, upon administration stanozolol, calcification of at least some portion of the cancer would be an intrinsic outcome because stanozolol at 10 mg was already shown to be effective to treat breast cancer. 


Regarding 2) detecting the extent of calcification of a portion of cancer: While Glaser and Daniel teach treatment of breast cancer, they do not expressly teach detecting the extent of calcification of a portion of cancer. However, detecting and analyzing calcification of cancer was already used during cancer treatment. For example, Goyer teaches detection of calcification in cancer was conducted to see if the extent of calcification was synonymous with sterilization of disease by chemotherapy. See abstract. Goyer reported that imaging evidence of complete calcification may be a good indicator of chemotherapy response. See Id.
One of ordinary skill in the art would have found it prima facie obvious to detect the extent of calcification of cancer in cancer patients during chemotherapy treatment in order to analyze the response to chemotherapy with stanozolol given that Goyer reported that imaging evidence of complete calcification may be a good indicator of chemotherapy response.


Regarding 3), α-methyl-DL-tyrosine: Like Glaser and Daniel, Hoffman’s invention is also drawn to treating cancer including breast cancer. See Claim 1. Hoffman teaches administration of effective amounts of α-methyl-DL tyrosine as the active agent. See abstract; Claims 11, 25 and 26.
One of ordinary skill in the art would have found it obvious to combine the teachings of Daniel and Hoffman because each are concerned with the treatment of cancer using chemotherapeutic agents. While Daniel specifically teaches the use of stanozolol, Hoffman teaches the use of α-methyl-DL tyrosine for treating breast cancer. 
The question of obviousness must be resolved on the basis of the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The elected species of stanozolol and α-methyl DL tyrosine were both known in the art to be useful for treating breast cancer, as shown by the teachings of Daniel and Hoffman. The prior art differs from the claims at hand in that the cited prior art does not explicitly teach the treatment of cancer using the combination of these 2 inhibitors. However, regarding the combination of known elements, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). In the instant case, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings of Daniel and Hoffman, as the instantly claimed invention is the treatment of a disorder using a combination of two compounds known individually for the treatment of said disorder. In other words, Daniel teaches the treatment of breast cancer using stanozolol, while Hoffman teaches the treatment of cancer using tyrosine hydroxylase inhibitors. While the cited prior art does not explicitly teach the instantly claimed combination therapy, one having ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ the combination of two compounds known in the art individually for the treatment of a disorder with a reasonable expectation of success, and predictably producing the same desired therapeutic effect. It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06.

4) excising the calcified cancer: Regarding surgically excising the calcified cancer from the patient, Daniel teaches amounts of stanozolol that is effective to calcify a portion of the cancer. While the cited prior art does not explicitly mention the calcification of cancer, or the surgical removal of calcified cancer, surgery is a common therapeutic technique in the treatment of cancer. Hoffman teaches that surgical removal of the cancer is a well-known treatment for cancer (col.1:33-37). As noted supra, the ordinarily skilled artisan would find it prima facie obvious to combine two therapies when the use of the therapies individually is known for the treatment of the same disorder. In the instant case, surgical excision of cancer was a well-known therapy at the time of the invention, and the use of stanozolol for the treatment of breast cancer was known in the art as evidenced by Daniel. Accordingly, the ordinarily skilled artisan would have had a reasonable expectation of success in surgically removing cancer from a patient in order to advance the therapeutic treatment of said patient. The combination of multiple approaches to the treatment of cancer, particularly the combination of different treatment modalities, was known at the time of the invention, and would have been obvious to the ordinarily skilled artisan.

Regarding Claim 2, Daniel teaches 10 mg oral stanozolol. See abstract; pp. 2966, 2968. Hoffman teaches oral administration. See col. 7:24. Thus, Claim 17 is also met.

Regarding Claim 3, stanozolol is explicitly taught by Daniel. See title; p. 2966.

Regarding Claim 19, Daniels teaches treatment of breast cancer patients. See title.

Response to arguments
Much of Applicant arguments are against references individually and focuses on what each one does not teach. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, what one reference does not teach, the limitation is remedied by another reference that it is combined with. Here, Glaser teaches treatment of AR+ breast cancer with testosterone but Daniel teaches that stanozolol can replace testosterone therapy for breast cancer and avoid the masculinizing side effects of testosterone. Goyer teaches that observing calcification of cancer provides one with an idea of whether a chemotherapy treatment is working against the cancer being treated. Hoffman teaches, like stanozolol, α-methyl-DL-tyrosine is a known agent effective for treating breast cancer. Hoffman also teaches that excision is a known method used for removing cancer. Thus, as outlined in the rejection one of ordinary skill would have found it obvious to replace the testosterone in the method for treating AR+ breast cancer with stanozolol of Daniel and observed the calcification of the cancer to determine how well the cancer is responding to treatment. Given that surgical excising of cancer is well-known, the artisan would have further found it obvious to perform excision of the entire tumor in order to fully rid the body of the cancer.
Applicant also argues that Hoffman teaches away from the invention because Hoffman suggests the inclusion of growth hormone inhibiting therapy in combination with α-methyl-DL-tyrosine, whereas the instant invention includes growth hormone agonists. This is not persuasive because the instant invention may include growth hormone inhibitors. See Specification at 0051.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629